                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ISIDORO SAUCEDA,                                   )
                                                   )
                Petitioner,                        )
                                                   )
        V.                                         )            No. 4:19-cv-1301-NCC
                                                   )
UNKNOWN HANSON,                                    )
                                                   )
                Respondent.                        )

                       MEMORANDUM AND ORDER OF TRANSFER

        This matter is before the Court upon review of petitioner Isidoro Sauceda's petition for a

writ of habeas corpus, which he states he brings pursuant to 28 U.S.C. § 2241. Petitioner is a

federal prisoner who is currently incarcerated at the Great Plains Correctional Facility in Hinton,

Oklahoma. In the petition, he states he "seeks reduced sentence for over 60 and 45 non-violent

offenders who has served over half of his/her sentence and who has a good institutional record."

(Docket No. 1 at 2).

        Jurisdiction over a petition for a writ of habeas corpus brought pursuant to 28 U.S.C. §

2241 lies either in the district of physical confinement or in the district in which a custodian against

whom the petition is properly directed is present. McCoy v. United States Board of Parole, 537

F.2d 962, 964 (8th Cir. 1976). Petitioner is not confined within the Eastern District of Missouri,

and there does not appear to be a custodian present in this district over whom this Court would

have jurisdiction. Petitioner's custodian can be found in the Western District of Oklahoma. See

28 U.S.C. § 116(c).

       Pursuant to 28 U.S. C. § 1631, a District Court that finds that it lacks jurisdiction to entertain

a civil action may, if it is in theinterest of justice, transfer such action to any other Court in which .
such action could have been brought. Upon transfer under § 1631, the action proceeds as if it had .

been originally filed in the Court to which it is transferred. The Court finds that it would be in the

interest of justice to transfer the instant case to the United States District Court for the Western

District of Oklahoma.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall TRANSFER this action to the .

United States District Court for the Western District of Oklahoma.

       Dated this ~ a y of July, 2019.




                                                  JO~
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
